DETAILED ACTION
This action is in response to applicant's amendment filed 05/10/22.
The examiner acknowledges the amendments to the claims.
Claims 21-25 and 27-35 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 21-25 and 27-35 have been considered but are moot because the new ground of rejections, as set forth below. Yoon (U.S. Pat. No. 5,620,452) (previously cited in the office action filed 11/12/2021 and cited in IDS filed 12/03/19) teaches the new limitation of a second arm 16 (see Figures 12-15) comprising a plurality of second fasteners (tissue penetrating legs 50), wherein a plurality of first fasteners (tissue penetrating legs 50) of a first arm 18 extend toward the second arm, wherein the plurality of second fasteners extend towards the first arm (see opposing legs 50 on both arms 16, 18 in Figures 12-15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-23 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry et al., hereinafter “Barry” (U.S. Pub. No. 2004/0073241) (cited in IDS filed 12/03/19) in view of Yoon (U.S. Pat. No. 5,620,452).
Regarding claim 21, Barry discloses a tissue clamping device for sealing a left atrial appendage of a patient (see paragraphs [0006], [0037]; tissue constriction device is capable of sealing left atrial appendage tissue), comprising:
a first flexible arm 92 (see Figure 10 and paragraphs [0034], [0046], [0047]; arms are made from semi-rigid material, therein having a degree of flexibility that allows them to conform to the periphery of constricted tissue, and they also have a pliable material such as silicone that conforms to tissue) having a plurality of first fasteners 102b, 102c (see paragraphs [0046], [0048]), wherein the plurality of first fasteners 102b, 102c extend towards a second flexible arm 82;
a second flexible arm 82 opposing the first flexible arm 92 (see Figure 10), the second flexible arm coupled with the first flexible arm via a hinge 74 (see paragraph [0046]); and
wherein the tissue clamping device is moveable between an open position and a closed position, wherein when in the closed position, the first flexible arm and the second flexible arm conform to a shape of the left atrial appendage (see paragraphs [0034], [0046], [0047]; the arms are capable of conforming to the periphery of constricted left atrial appendage tissue).
However, Barry does not disclose the second flexible arm comprising a plurality of second fasteners, wherein the plurality of second fasteners extend towards the first flexible arm.
	In the same field of art, namely tissue clamping devices, Yoon teaches a second arm 16 (see Figures 12-15) comprising a plurality of second fasteners (tissue penetrating legs 50), wherein a plurality of first fasteners (tissue penetrating legs 50) of a first arm 18 extend toward the second arm, wherein the plurality of second fasteners extend towards the first arm (see opposing legs 50 on both arms 16, 18 in Figures 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of second fasteners that extend toward the first arm, as taught by Yoon, to Barry in order to further enhance the clamping force, and providing a more uniform pressure across tissue to prevent loosening of the clamp (see Yoon; col. 6, lines 15-22). 
Regarding claim 22, Barry as modified by Yoon discloses the tissue clamping device, as discussed above, except for the first flexible arm and the second flexible arm having an ovoid shape or a clam shape in the closed position.
	In another embodiment shown in Figure 4, Barry teaches first and second flexible arms 82, 92 having an ovoid shape or a clam shape in the closed position.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arms in Figure 10 of Barry to the ovoid or clam shape shown in Figure 4 of Barry, in order to further conform to the shape of a periphery of constricted tissue that may have an ovoid or clam-shaped cross-section. 
	Regarding claim 23, Barry discloses the plurality of first fasteners 102b, 102c (see Figure 10, paragraphs [0046], [0048]) comprises a plurality of needles (102b-c have pointed ends that pierce through tissue).
	Regarding claim 28, Barry discloses the second flexible arm 82 comprises a plurality of openings 104b, 104c (see Figure 10, paragraphs [0046], [0048]).
	Regarding claim 29, Barry as modified by Yoon discloses the tissue clamping device, as discussed above, except for the hinge comprises a range of motion of up to 90 degrees, although Barry shows different ranges of motion of tissue clamping devices as seen in Figures 5, 11, 12.
Barry sets forth that the range of motion is a result effective variable, wherein the degree that the arms are movable apart from one another to an open position facilitates circumscribing a portion of the body tissue adjacent to the tissue to be clamped (see paragraph [0035]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hinge of Barry and Yoon such that is has a range of motion of up to 90 degrees for the purpose of facilitating moving the arms to an open position to circumscribe tissue and then moving the arms to a closed position to clamp the tissue, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 30, Barry as modified by Yoon discloses the tissue clamping device, as discussed above, including the first flexible arm and the second flexible arm being formed of a resilient material (see Barry, paragraph [0047]; arms can have a pliable material such as silicone that conforms to tissue), but fail to disclose the material applying active pressure to the left atrial appendage when in the closed position.
Yoon further teaches that the device is formed of a resilient material such that the device continues to apply active pressure to left atrial appendage tissue when
the device is in the closed position (see col. 6, lines 15-21).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arms in Barry such that they are formed of a resilient material as claimed, as taught by Yoon, in order to prevent loosening of the tissue clamping device around tissue (see col. 6, lines 15-21).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry (U.S. Pub. No. 2004/0073241) in view of Yoon (U.S. Pat. No. 5,620,452), as applied to claim 23 above, and further in view of Kortenbach et al., hereinafter “Kortenbach” (U.S. Pub. No. 2003/0220660) (cited in IDS filed 12/03/19).
Regarding claim 24, Barry and Yoon teach the tissue clamping device, as discussed above, except for the plurality of needles being configured to inject drug therapies.
	In the same field of art, namely tissue clamping devices, Kortenbach teaches in Figures 5(d)-5(e) and paragraph [0073] a needle 13/15 is configured to inject drug therapies (sclerosing agent) in order to promote tissue adhesion between joined tissue segments.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the plurality of needles in Barry and Yoon to be configured to inject drug therapies, as taught by Kortenbach, in order to promote tissue adhesion and maintain the tissue segments together (see Kortenbach; paragraph [0073]). 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry (U.S. Pub. No. 2004/0073241) in view of Yoon (U.S. Pat. No. 5,620,452), as applied to claim 21 above, and further in view of Vernick (U.S. Pat. No. 5,203,783) (cited in IDS filed 12/03/19).
Regarding claim 27, Barry and Yoon teach the tissue clamping device, as discussed above, except for a sliding track configured to adjust a first flexible arm length or a second flexible arm length.
In the same field of art, namely tissue clamping devices, Vernick teaches a sliding track 46 configured to adjust a first flexible arm length 20 or a second flexible arm length 10.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Barry and Yoon with a sliding track as claimed, as taught by Vernick, in order to facilitate adjustment of clamping force on various sized tissue sections and to further provide for more even distribution of pressure on the tissue (see Vernick; col. 2, lines 13-20).

Claims 31-33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al., hereinafter “Kaplan” (U.S. Pub. No. 2002/0111637)   (cited in IDS filed 12/03/19) in view of Barry (U.S. Pub. No. 2004/0073241) and Yoon (U.S. Pat. No. 5,620,452).
Regarding claims 31 and 33, Kaplan discloses a method for sealing a left atrial appendage of a patient (see Figures 6K-6N and paragraph [0041]), the method comprising:
positioning a tissue clamping device 200 at the left atrial appendage LAA of the patient, the tissue clamping device comprising a first flexible arm and a second flexible arm (arms on each side of clip 200 are flexible and deform between open and closed positions), the second flexible arm opposing the first flexible arm and coupled with the first flexible arm via a hinge (see pivot connection between arms of clip 200);
sealing the left atrial appendage of the patient by actuating the tissue clamping device to a closed position (see Figure 6M), wherein in the closed position the first flexible arm and the second flexible arm conform to a shape of the left atrial appendage (see Figures 6M-6N).
	However, Kaplan does not disclose engaging a plurality of first fasteners of the first flexible arm of the tissue clamping device with the left atrial appendage, wherein the plurality of first fasteners extend towards the second flexible arm; and wherein the plurality of first fasteners comprises a plurality of needles.
	In the same field of art, namely methods for sealing atrial appendages, Barry teaches a tissue clamping device and engaging a plurality of first fasteners or needles 102b, 102c (see Figure 10 and paragraphs [0046], [0048]) of a first flexible arm 92 of a tissue clamping device with an atrial appendage (see paragraphs [0006], [0037]; tissue constriction device seals atrial appendage tissue), wherein the plurality of first fasteners 102b, 102c extend towards a second flexible arm 82.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kaplan by engaging a plurality of first fasteners as claimed, as taught by Barry, in order to provide fixation and maintain constriction of the tissue (see paragraph [0048] of Barry).
Kaplan also does not disclose the second flexible arm comprising a plurality of second fasteners, wherein the plurality of second fasteners extend toward the first flexible arm.
In the same field of art, namely tissue clamping methods, Yoon teaches a second arm 16 (see Figures 12-15) comprising a plurality of second fasteners (tissue penetrating legs 50), wherein a plurality of first fasteners (tissue penetrating legs 50) of a first arm 18 extend toward the second arm, wherein the plurality of second fasteners extend towards the first arm (see opposing legs 50 on both arms 16, 18 in Figures 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of second fasteners that extend toward the first arm, as taught by Yoon, to Kaplan and Barry in order to further enhance the clamping force, and providing a more uniform pressure across tissue to prevent loosening of the clamp (see Yoon; col. 6, lines 15-22). 
Regarding claim 32, Kaplan discloses the first flexible arm and the second flexible arm have an ovoid shape or a clam shape in the closed position (see shape of clip 200 in Figures 6M-6N). 
Regarding claim 35, Kaplan and Barry teach the claimed invention, as discussed above, including the first flexible arm and the second flexible arm being formed of a resilient material (see paragraph [0047] of Barry; arms can have a pliable material such as silicone that conforms to tissue), but fail to teach the material actively applying pressure to the left atrial appendage when in the closed position.
In the same field of art, namely tissue clamping devices, Yoon teaches a device is formed of a resilient material such that the device continues to apply active pressure to left atrial appendage tissue when the device is in the closed position (see col. 6, lines 15-21).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arms in Kaplan and Barry such that they are formed of a resilient material as claimed, as taught by Yoon, in order to prevent loosening of the tissue clamping device around tissue (see col. 6, lines 15-21).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (U.S. Pub. No. 2002/0111637) in view of Barry (U.S. Pub. No. 2004/0073241) and Yoon (U.S. Pat. No. 5,620,452), as applied to claim 31 above, and further in view of Zenati et al., hereinafter “Zenati” (U.S. Pub. No. 2004/0030335) (cited in IDS filed 12/03/19).
Regarding claim 34, Kaplan, Barry, and Yoon teach the claimed invention, as discussed above, except for applying suction to manipulate the left atrial appendage between the first flexible arm and the second flexible arm.
In the same field of art, namely methods for sealing a left atrial appendage, Zenati teaches in Figure 4 and paragraph [0063], applying suction (vacuum) to manipulate the left atrial appendage 16.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kaplan, Barry, and Yoon by applying suction to manipulate the left atrial appendage such that it can be clamped between the first flexible arm and the second flexible arm, as taught by Zenati, in order to facilitate capturing and stabilizing and/or immobilizing tissue before clamping (see Zenati; paragraph [0063]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25, 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 11, 17, and 20 of U.S. Patent No. 9,888,925 in view of Barry (U.S. Pub. No. 2004/0073241) and Yoon (U.S. Pat. No. 5,620,452).  It is clear that elements in the claims are to be found and encompassed in the patent claims (see chart below listing application claims that have limitations that can be found in corresponding patent claims).  
Regarding claims 21, 23, 25, 33-34,  it would have been obvious to one of ordinary skill in the art at the time of invention to combine elements of the patent claims, such as claim 20 with the plurality of fasteners as in claim 2, in order to provide fixation and maintain clamping of the tissue.   Additionally, claim 21 recites obvious features absent from the patent claims.  For instance, claims 2 and 20 do not recite the tissue clamping device being moveable between an open position and a closed position, wherein when in the closed position, the first flexible arm and the second flexible arm conform to a shape of the left atrial appendage.
In the same field of art, namely tissue clamping devices, Barry teaches
a first flexible arm and a second flexible arm conforming to a shape of the left atrial appendage (see paragraphs [0034], [0046], [0047]; the arms are capable of conforming to the periphery of constricted left atrial appendage tissue).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims to have the limitations as taught by Barry above, in order to enhance conforming of the jaws to the shape of tissue. 
Additionally the patent claims do not disclose the second flexible arm comprising a plurality of second fasteners, wherein the plurality of second fasteners extend towards the first flexible arm.
	In the same field of art, namely tissue clamping devices, Yoon teaches a second arm 16 (see Figures 12-15) comprising a plurality of second fasteners (tissue penetrating legs 50), wherein a plurality of first fasteners (tissue penetrating legs 50) of a first arm 18 extend toward the second arm, wherein the plurality of second fasteners extend towards the first arm (see opposing legs 50 on both arms 16, 18 in Figures 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of second fasteners that extend toward the first arm, as taught by Yoon, to the patent claims in order to further enhance the clamping force, and providing a more uniform pressure across tissue to prevent loosening of the clamp (see Yoon; col. 6, lines 15-22). 
Additionally, regarding claims 30-31, and 35 it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined claims 2 and 20 of the patent with claims 3, 11, 17 of the patent, in order further secure and maintain clamping of the tissue, as well as to apply the tissue compression device in a method for treating a left atrial appendage of a patient.
Regarding claims 22 and 32, the patent claims recite the claimed invention, as discussed above, except for the first flexible arm and the second flexible arm having an ovoid shape or a clam shape in the closed position.
	In another embodiment shown in Figure 4, Barry teaches first and second flexible arms 82, 92 having an ovoid shape or a clam shape in the closed position.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims to have the ovoid or clam shape shown in Figure 4 of Barry, in order to further conform to the shape of a periphery of constricted tissue that may have an ovoid or clam-shaped cross-section. 
Regarding claim 28, the patent claims recite the claimed invention, as discussed above, except for the second flexible arm comprises a plurality of openings.
Barry further teaches the second flexible arm 82 comprises a plurality of openings 104b, 104c (see Figure 10, paragraphs [0046], [0048]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims to have a plurality of openings of the second flexible arms in order to receive the plurality of fasteners and secure the first and second arms together over the tissue.
	Regarding claim 29, the patent claims recite the claimed invention, as discussed above, except for the hinge comprises a range of motion of up to 90 degrees, although Barry shows different ranges of motion of tissue clamping devices as seen in Figures 5, 11, 12.
Barry sets forth that the range of motion is a result effective variable, wherein the degree that the arms are movable apart from one another to an open position facilitates circumscribing a portion of the body tissue adjacent to the tissue to be clamped (see paragraph [0035]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the patent claims such that the arms have a range of motion of up to 90 degrees for the purpose of facilitating moving the arms to an open position to circumscribe tissue and then moving the arms to a closed position to clamp the tissue, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore the application claims are not patentably distinct from the patent claims.


16/702,150 claims 
corresponding US Pat No 9,888,925 claims
corresponding US Pat No 10,524,791 claims
21
2 and 20
1
22


23
20
2
24


25
20

26
3
 3
27
 
 18
28

1
29


30
11
1, 12
31
17
1
32


33
20
2
34
20

35
11
1, 12



Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 11, 17, and 20 of U.S. Patent No. 9,888,925 in view of Barry (U.S. Pub. No. 2004/0073241) and Yoon (U.S. Pat. No. 5,620,452), as applied to claim 23 above, and further in view of Kortenbach (U.S. Pub. No. 2003/0220660).  
Regarding claim 24, the patent claims recite the claimed invention, as discussed above, except for the plurality of needles is configured to inject drug therapies.
	In the same field of art, namely tissue clamping devices, Kortenbach teaches in Figures 5(d)-5(e) and paragraph [0073] a needle 13/15 is configured to inject drug therapies (sclerosing agent) in order to promote tissue adhesion between joined tissue segments.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the plurality of needles in the patent claims to be configured to inject drug therapies, as taught by Kortenbach, in order to promote tissue adhesion and maintain the tissue segments together (see Kortenbach; paragraph [0073]). 
Therefore the application claim is not patentably distinct from the patent claims.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 11, 17, and 20 of U.S. Patent No. 9,888,925 in view of Barry (U.S. Pub. No. 2004/0073241) and Yoon (U.S. Pat. No. 5,620,452), as applied to claim 21 above, and further in view of Vernick (U.S. Pat. No. 5,203,783).  
Regarding claim 27, the patent claims recite the claimed invention, as discussed above, except for a sliding track configured to adjust a first flexible arm length or a second flexible arm length.
In the same field of art, namely tissue clamping devices, Vernick teaches a sliding track 46 configured to adjust a first flexible arm length 20 or a second flexible arm length 10.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims with a sliding track as claimed, as taught by Vernick, in order to facilitate adjustment of clamping force on various sized tissue sections and to further provide for more even distribution of pressure on the tissue (see Vernick; col. 2, lines 13-20).
Therefore the application claim is not patentably distinct from the patent claims.
Claims 21-23, 27-33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, 18 of U.S. Patent No. 10,524,791 in view of Barry (U.S. Pub. No. 2004/0073241) and Yoon (U.S. Pat. No. 5,620,452).  It is clear that elements in the claims are to be found and encompassed in the patent claims (see chart above listing application claims that have limitations that can be found in corresponding patent claims).  
Regarding claims 21-23, 27-28, 30-33, 35, the application claims recites obvious features absent from the patent claims.  For instance, they do not recite the tissue clamping device being moveable between an open position and a closed position, wherein when in the closed position, the first flexible arm and the second flexible arm conform to a shape of the left atrial appendage, or the first flexible arm and the second flexible arm having an ovoid shape or a clam shape in the closed position.
In the same field of art, namely tissue clamping devices, Barry teaches
a first flexible arm and a second flexible arm conforming to a shape of the left atrial appendage (see paragraphs [0034], [0046], [0047]; the arms are capable of conforming to the periphery of constricted left atrial appendage tissue).  In Figure 4, Barry further teaches first and second flexible arms 82, 92 having an ovoid shape or a clam shape in the closed position.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims to have the limitations as taught by Barry above, in order to enhance conforming of the jaws to the shape of tissue and to further conform to the shape of a periphery of constricted tissue that may have an ovoid or clam-shaped cross-section. 
Additionally the patent claims do not disclose the second flexible arm comprising a plurality of second fasteners, wherein the plurality of second fasteners extend towards the first flexible arm.
	In the same field of art, namely tissue clamping devices, Yoon teaches a second arm 16 (see Figures 12-15) comprising a plurality of second fasteners (tissue penetrating legs 50), wherein a plurality of first fasteners (tissue penetrating legs 50) of a first arm 18 extend toward the second arm, wherein the plurality of second fasteners extend towards the first arm (see opposing legs 50 on both arms 16, 18 in Figures 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of second fasteners that extend toward the first arm, as taught by Yoon, to the patent claims in order to further enhance the clamping force, and providing a more uniform pressure across tissue to prevent loosening of the clamp (see Yoon; col. 6, lines 15-22). 
Regarding claim 29, the patent claims recite the claimed invention, as discussed above, except for the hinge comprises a range of motion of up to 90 degrees, although Barry shows different ranges of motion of tissue clamping devices as seen in Figures 5, 11, 12.
Barry sets forth that the range of motion is a result effective variable, wherein the degree that the arms are movable apart from one another to an open position facilitates circumscribing a portion of the body tissue adjacent to the tissue to be clamped (see paragraph [0035]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hinge of the patent claims such that is has a range of motion of up to 90 degrees for the purpose of facilitating moving the arms to an open position to circumscribe tissue and then moving the arms to a closed position to clamp the tissue, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore the application claims are not patentably distinct from the patent claims.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, 18 of U.S. Patent No. 10,524,791 in view of Barry (U.S. Pub. No. 2004/0073241) and Yoon (U.S. Pat. No. 5,620,452), as applied to claim 23 above, and further in view of Kortenbach (U.S. Pub. No. 2003/0220660).  
Regarding claim 24, the patent claims recite the claimed invention, as discussed above, except for the plurality of needles is configured to inject drug therapies.
	In the same field of art, namely tissue clamping devices, Kortenbach teaches in Figures 5(d)-5(e) and paragraph [0073] a needle 13/15 is configured to inject drug therapies (sclerosing agent) in order to promote tissue adhesion between joined tissue segments.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the plurality of needles in the patent claims to be configured to inject drug therapies, as taught by Kortenbach, in order to promote tissue adhesion and maintain the tissue segments together (see Kortenbach; paragraph [0073]). 
Therefore the application claim is not patentably distinct from the patent claims.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, 18 of U.S. Patent No. 10,524,791 in view of Barry (U.S. Pub. No. 2004/0073241) and Yoon (U.S. Pat. No. 5,620,452), as applied to claim 23 above, and further in view of claim 20 of U.S. Patent No. 9,888,925
Regarding claim 25, the patent claims recite the claimed invention, as discussed above except for the plurality of needles is attached to a suction lumen, which is clearly found in claim 20 of US Patent No. 9,888,925.
It would have been obvious to one of ordinary skill in the art at the time of invention to attach the needles to a suction lumen in the claims of U.S. Patent No. 10,524,791, as taught by claim 20 of US Patent No. 9,888,925, in order to grasp and facilitate clamping of the tissue surfaces together. 
Therefore the application claim is not patentably distinct from the patent claims.

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, 18 of U.S. Patent No. 10,524,791 in view of Barry (U.S. Pub. No. 2004/0073241) and Yoon (U.S. Pat. No. 5,620,452), as applied to claim 23 above, and further in view of Zenati (U.S. Pub. No. 2004/0030335) (cited in IDS filed 12/03/19).
Regarding claim 34, the patent claims recite the claimed invention, as discussed above, except for applying suction to manipulate the left atrial appendage between the first flexible arm and the second flexible arm.
In the same field of art, namely methods for sealing a left atrial appendage, Zenati teaches in Figure 4 and paragraph [0063], applying suction (vacuum) to manipulate the left atrial appendage 16.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims by applying suction to manipulate the left atrial appendage such that it can be clamped between the first flexible arm and the second flexible arm, as taught by Zenati, in order to facilitate capturing and stabilizing and/or immobilizing tissue before clamping (see Zenati; paragraph [0063]).
Therefore the application claim is not patentably distinct from the patent claims.

Allowable Subject Matter
Claim 25 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a Terminal Disclaimer was filed to overcome the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a tissue clamping device having, inter alia, a plurality of fasteners on a first flexible arm, wherein the plurality of fasteners comprises a plurality of needles attached to a suction lumen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771